Citation Nr: 1100087	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-38 668	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for a 
low back strain with degenerative disc disease at L4-L5 (low back 
or lumbosacral spine disability).

2.  Entitlement to an effective date earlier than March 1, 2008, 
for the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 
1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2004 and June 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

The Board granted service connection for a low back disorder in 
an August 2004 decision.  And in October 2004, in implementing 
the Board's decision, the RO assigned an initial 40 percent 
rating for the low back disorder - then characterized as simply 
a low back strain, retroactively effective from August 31, 2001, 
the date of receipt of the Veteran's claim.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran timely appeals his initial rating, 
VA must consider whether his rating should be "staged" 
to compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).

In a more recent September 2007 decision, during the pendency of 
this appeal, the RO increased the rating for the low back 
disorder from 40 to 60 percent, with the same retroactive 
effective date of August 31, 2001, indicating the disability now 
included degenerative disc disease at L4-L5.  The Veteran 
continued to appeal, requesting an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating unless he expressly indicates 
otherwise).

The Board issued a decision in December 2008 denying the claim 
for an initial rating higher than 60 percent for the low back 
(lumbosacral spine) disability.  The Board remanded the other 
claim that also had been appealed, for a TDIU, to have the 
Veteran examined for a medical opinion concerning whether this 
service-connected disability precludes him from obtaining and 
maintaining substantially gainful employment.

The Veteran appealed the Board's decision to the U. S. Court of 
Appeals for Veterans Claims (Court/CAVC), to the extent it had 
denied his claim for an initial rating higher than 60 percent for 
his low back disability.

In a September 2009 order, granting a joint motion, the Court 
partially vacated the Board's decision to the extent it had 
denied this claim for an initial rating higher than 60 percent 
for the low back disability.  The Court remanded this claim to 
the Board for compliance with the instructions in the joint 
motion.  And to comply with these instructions, the Board, in 
turn, is remanding this claim to the RO via the Appeals 
Management Center (AMC).

Meanwhile, the TDIU claim the Board remanded in its prior 
decision since has been granted in an April 2010 decision of the 
AMC's Remand and Rating Development Team at the RO in Huntington, 
West Virginia.  The TDIU was made retroactively effective from 
March 1, 2008.  In a statement since received in response, 
however, in May 2010, the Veteran indicated he believes that he 
is entitled to an earlier effective date for this TDIU grant 
because, for all intents and purposes, he has been unable to work 
a steady job since July 2001.  And although he indicated on the 
top of this statement that it was a Notice of Disagreement (NOD) 
regarding the effective date that was assigned for his TDIU, he 
has not been provided a Statement of the Case (SOC) concerning 
this "downstream" issue or given an opportunity to perfect his 
appeal to the Board by also, in response to the SOC, filing a 
timely Substantive Appeal (VA Form 9 or equivalent statement).  
38 C.F.R. § 20.200 (2010).  See also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (indicating he has to separately appeal 
this downstream issue).  So the Board is also remanding this 
downstream claim, especially since he reiterated his disagreement 
with the effective date for his TDIU when more recently 
submitting an additional statement in November 2010.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).




REMAND

The Court-granted joint motion partially vacated the Board's 
December 2008 decision for inadequately explaining how it had 
complied with 38 C.F.R. § 19.31(b)(1) in initially considering 
additional - and ostensibly pertinent, evidence the Veteran had 
submitted since the most recent supplemental SOC (SSOC) in 
December 2007, but which had not been addressed in a subsequent 
SSOC.  Given that no SSOC was issued after receipt of this 
additional evidence concerning his claim for a higher initial 
rating for his low back disability (only an SSOC in September 
2008 regarding his TDIU claim), this additional evidence has to 
be addressed in another SSOC before the Board may consider it in 
the first instance - unless he waives this right, which he has 
not done specifically concerning this evidence (only regarding 
other evidence since submitted).  38 C.F.R. §§ 20.800, 20.1304 
(2010).

Also, as mentioned, the Veteran has filed a timely NOD in May 
2010 requesting an earlier effective date for his TDIU.  The RO 
sent him a letter in June 2010 regarding his NOD concerning this 
downstream issue, and he responded later in June 2010 indicating 
he wanted this downstream claim reviewed de novo by a local 
decision review officer (DRO), rather than the traditional 
appeals process.  So there apparently already has been a response 
to his NOD.  If, however, this downstream claim for an earlier 
effective date is not resolved to his satisfaction, then he has 
to be provided a SOC concerning this downstream claim and given 
an opportunity to perfect his appeal of this downstream claim to 
the Board by also filing a timely VA Form 9 or equivalent 
statement.  So the Board has to remand, not merely refer, this 
other claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, these claims are REMANDED for the following action:

1.  If the de novo review by the DRO has 
not resolved the claim, send the Veteran a 
SOC concerning his downstream claim for an 
effective date earlier than March 1, 2008, 
for his TDIU.  Advise him that he still 
needs to file a Substantive Appeal (VA Form 
9 or equivalent statement), in response to 
the SOC, to perfect an appeal to the Board 
concerning this downstream claim.  
38 C.F.R. § 20.200.  If, and only if, he 
perfects an appeal of this downstream claim 
should it be returned to the Board for 
further appellate consideration.

2.  Send the Veteran a SSOC regarding his 
claim for an initial rating higher than 60 
percent for his low back disability, which 
addresses all additional evidence received 
concerning this claim since the December 
2007 SSOC (since the SSOC since issued in 
September 2008 only instead concerned the 
claim for a TDIU).


The Veteran has the right to submit additional evidence and 
argument concerning these claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


